Citation Nr: 1648416	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  06-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1965 to June 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

In a September 2010, the Board remanded the Veteran's claim for additional development. 

The Veteran died in June 2011.  At the time, he was service connected for 6 disabilities, and had a combined disability evaluation of 80 percent.  He also was considered unemployable by reason of his service connected disabilities, effective from 2007.  Thereafter, service connection for his cause of death was established, and his widow, the appellant, was granted dependency and indemnity compensation benefits.  She also was substituted for the Veteran in connection with the appeal for an increased rating for his service connected diabetes.  See 38 U.S.C.A. § 5121A (Substitution in case of death of a claimant who dies on or after October 10, 2008).  

Of note, the Appellant, through her representative, argues that the Board should consider whether the issue of service connection for status post spinal cord injury with central cord syndrome and degenerative arthritis of cervical spine was successfully appealed.  In this regard, a January 2011 rating decision denied that claim for service connection.  The Veteran filed a notice of disagreement in April 2011 and a statement of the case was issued in February 2013.  The Appellant, however, did not file a timely VA Form 9, i.e., within 60 days.  

The Appellant argues that the February 2006 VA Form 9 encompasses the Veteran's spinal cord claim because the issues are inextricably intertwined.  See October 2016 Appellate Brief.  Notably, the VA Form 9 for the Veteran's increased rating claim for diabetes mellitus was filed prior to the denial of the Veteran's claim for service connection for status post spinal cord injury with central cord syndrome and degenerative arthritis of the cervical spine as secondary to service-connected diabetes mellitus.  It is an untenable argument to maintain that an appeal can be perfected prior in time to the decision sought to be appealed.  As the Appellant did not file a timely VA Form 9, the issue of entitlement to service connection for status post spinal cord injury with central cord syndrome and degenerative arthritis of the cervical spine as secondary to service-connected diabetes mellitus is not before the Board.  38 C.F.R. § 20.302  


FINDINGS OF FACT

1.  The Veteran died June 8, 2011 during the pendency of this appeal, and his widow filed a timely request to be substituted as the Appellant in his place. 

2.  The Veteran's diabetes mellitus treatment did not require regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 20 percent for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Letters sent to the Veteran in January 2005 and May 2008 provided compliant notice.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes reports of VA examinations; private treatment records; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Appellant has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in April 2008 and September 2010.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disability in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

The Board remanded the Veteran's claim in September 2010 for a new VA examination to assess the severity of the Veteran's diabetes mellitus and procurement of outstanding medical treatment records.  The Veteran was afforded the appropriate VA examination in September 2010, and VA and private treatment records were associated with the record.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The assignment of a particular Diagnostic Code depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

The Veteran is currently assigned a 20 percent rating for his diabetes mellitus.  
38 C.F.R. § 4.119, DC 7913.  

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus that is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2015).

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation under Diagnostic Code 7913.  Noncompensable complications are deemed to be part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913.




Analysis 

The Appellant asserts that the Veteran's service-connected diabetes mellitus was more disabling than reflected in his 20 percent rating.  In this case, however, the evidence shows that the Veteran's diabetes did not require regulation of activities to warrant a rating in excess of 20.  

The Veteran's disability picture was complicated by a post service motor vehicle accident in 1995, during which the Veteran sustained a spinal cord injury.  Initially, he apparently loss use of his upper and lower extremities, but this was regained somewhat, such that at a 2003 VA examination he could ambulate to some extent with a cane.  At a 2005 VA examination, he was described as being able to ambulate with a cane, but with right leg weakness.  

When examined for VA purposes for diabetes in April 2008, it was noted that he was confined to a motorized wheelchair, but was taking physical therapy.  Notably, it was indicated that he had not been restricted in ability to perform strenuous activities.  Similarly, a September 2010 VA examiner reported that there were no physician-prescribed restrictions on strenuous activities to prevent hypoglycemic reactions.  (At that examination, it was recorded that the Veteran recently had a stroke that resulted in right hemiparesis, and that he could not stand without support and could not walk without a rolling walker.)  

Likewise, with respect to his diabetes treatment, neither VA nor private treatment reports of record reflect regulation of the Veteran's activities.  VA treatment records from 2005 to 2008 indicate that the Veteran participated in the SCI Shape Program to improve overall gross motor strength, and a July 2008 treatment note from Dr. R. Taylor indicates that the Veteran's goal was to maintain regular exercise.  

However, a May 2005 statement, from the same Dr. R. Taylor reflects that "for the previous 10 yrs [the Veteran] had been restricted from strenuous physical activity - no strenuous industrial employment or recreational activities."  In another statement, also dated in May 2005, the Veteran's VA treating physician wrote the Veteran "is an insulin dependent diabetic.  He is on a restricted diet and has physical restrictions such as no strenuous industrial (employment) or recreational activities."   

The Board has carefully considered the information of record and concludes that the Veteran's service connected diabetes did not require regulation of activities as to warrant an increased schedular disability rating.  

The Appellant, though her representative, argues that the Veteran's diabetes mellitus symptoms were well beyond the threshold established for a 20 percent evaluation, noting that the Veteran suffered from vasovagal syncope.  However, the Appellant does not point to evidence indicating that any vasovagal syncope was a result of his diabetes mellitus.  In addition, vasovagal syncope is not a criterion for rating diabetes mellitus under the rating schedule.  As such, this does not support a basis for an increased rating.     

The Appellant also argues that in the case of a diabetic person with a spinal cord injury, the need to advise to limit activities is significantly diminished.  See October 2016 Appellate Brief.  While the activities of someone in the Veteran's circumstances would be diminished in any case given his spinal cord injury, it remains the case that the control/treatment of his diabetes illness does not appear to include instructions or direction that he regulate what activity he was capable of performing.  

As noted above, for VA purposes "regulation of activities" under DC 7913 means the avoidance of strenuous occupational and recreational activities as made necessary by the diabetes.  Here, the competent medical evidence of record indicates that the Veteran was not advised to avoid strenuous activity as part of diabetes mellitus treatment.  Thus, the Veteran's diabetes was not medically treated by "regulation of activities" pursuant to DC 7913.  In this regard, the statement from the Veteran's private provider and VA treatment provider appear to be a statement of objective facts owing to the limits imposed by the Veteran's spinal cord injury, rather than a considered mode of treatment for his diabetes.  

For the foregoing reasons, entitlement to a rating in excess of 20 percent for diabetes mellitus is not warranted.  

Other Considerations

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the Veteran's diabetes mellitus claim, the Veteran reported that his symptoms include neurological impairments, erectile dysfunction, and require insulin use.  See December 2014 Statement in Support of Claim; September 2010 VA Examination Report. As DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation, the Veteran's reported symptoms were contemplated in the assigned rating.  Notably, the Veteran's erectile dysfunction, cataracts, and peripheral neuropathy of the bilateral upper and lower extremities have been adjudicated separately.  See July 2002 Rating Decision; May 2007 Rating Decision.  In addition, insulin use is specifically contemplated in the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disabilities.  Therefore, the Board need not proceed to consider the second factor, i.e., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.  The criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the record indicates that a December 2007 rating decision granted a total disability rating based on individual unemployability.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).

In sum, there is no basis for a higher evaluation for the Veteran's service-connected diabetes mellitus.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


